Slip Op.    Ol- 141

UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
                                               ..
FORMER EMPLOYEES OF HENDERSON                   :
SEWING MACHINES,                                :
                                                .
                 Plaintiffs,
                                               :     Court No. 01-00883
                 V .                           :
                                               ;
CHAO, U.S.   SECRETARY OF LABOR,               :
                                               .
                 Defendant.


                                   ORDER

     Upon consideration of the defendant's consent motion for

voluntary remand, it is hereby

     ORDERED that the consent motion is granted;.and it is further

     ORDERED   that this action is remanded to the Department of

Labor to     conduct a      further   investigation     and to    make a

redetermination as       to whether petitioners        are   eligible   for

certification for worker adjustment assistance benefits; and it is

further

     ORDERED that remand results shall be filed no later than           60
days after the date of this order; and it is further

     ORDERED that the plaintiffs shall file papers with the Court

indicating whether they are satisfied with the remand results no

later than   30 days after the remand results are filed with the
Court; and it is further
Court No. 01-00883                                                 Page 2



     ORDERED that the deadline for the filing of:         (1) the answer

pursuant to    Rule 12(a)(l) (A); and (2) the administrative record
pursuant .to   28 U.S.C.   § 2653(d)       (1) and Rule 72(a), shall be
extended to 30 days after the plaintiffs indicate whether they are

satisfied or dissatisfied with the remand results.




                                       V
                                              NICHOLAS -ALAS
                                                 SENIOR JUDGE

Dated:    December 7, 2001
          New York, New York